 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.E.F. Manufacturing Company, Inc. and SouthernMissouri-Arkansas District Council, Interna-tional Ladies' Garment Workers' Union, AFL-CIO. Case 26-CA-10022(E)30 April 1984SUPPLEMENTAL DECISION ANDORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 24 October 1983 Administrative Law JudgeWilliam N. Cates issued the attached decision. TheApplicant filed exceptions and a supporting brief,and the General Counsel filed a cross-exception.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the application of B.E.F.Manufacturing Company, Inc., Earle, Arkansas, forattorneys' fees and expenses under the EqualAccess to Justice Act is denied.SUPPLEMENTAL DECISION(EQUAL ACCESS TO JUSTICE ACT)WILLIAM N. CATES, Administrative Law Judge. OnJune 27, 1983, 1 issued a decision in the above-styled casefinding that B.E.F. Manufacturing Company, Inc., hereinApplicant, had violated Section 8(a)(1) of the NationalLabor Relations Act, herein Act, by threatening physicalharm to its employees if they testified at a NationalLabor Relations Board hearing against one of its supervi-sors, but dismissing the complaint allegations that theApplicant threatened its employees with loss of jobs be-cause of their union activities; threatened to close itsplant if the employees went on strike; threatened to useviolence against its employees if they went on strike; andthreatened its employees with the futility of having theUnion because it would prolong negotiations as long as itcould. I also dismissed the complaint allegation that theApplicant discharged employee Donnie Cheers in viola-tion of Section 8(a)(3) of the Act. No exceptions to thisdecision were filed with the Board, and on August 2,1983, the Board issued its Order adopting my findingsand conclusions and ordered the Applicant to take theaction set forth in my recommended Order.On August 29, 1983, the Applicant filed an applicationfor fees and expenses in the amount of $18,780.07 and amotion to withhold disclosure pursuant to the EqualAccess to Justice Act, Pub. L. 96-481, 94 Stat. 2325 and270 NLRB No. 24Section 102.43 of the Board's Rules and Regulations. ByOrder of the Board dated August 31, 1983, and pursuantto Section 102.148(b) of its Rules and Regulations, theapplication was referred to me.On September 9, 1983, the Applicant filed a motion toamend its application for fees and expenses to include a$456.30 transcript cost.On September 22, 1983, the General Counsel filed amotion to dismiss the application' on a number ofgrounds alleging, in essence, that (1) the Applicantshould not recover attorney fees because the case in-volved bona fide credibility issues and, thus, the GeneralCounsel's position in the case was substantially justifiedwithin the meaning of the Equal Access to Justice Act;(2) the Applicant failed to demonstrate that it meets allthe eligibility requirements to apply for an award for feesand expenses under the Equal Access to Justice Act, inthat it failed to file with the General Counsel a detailedstatement of its net worth and whether there are any af-filiates and subsidiaries of the Applicant; (3) the Appli-cant improperly seeks attorney fees in excess of $75 perhour, and seeks fees which are not recoverable; (4) theApplicant failed to provide an itemized statement solelyin connection with that portion of the proceeding inwhich it prevailed and is improperly seeking recovery offees for that portion of the case which it lost.On October 6, 1983, the Applicant filed a response tothe motion to dismiss its application for fees and ex-penses and again stated that the General Counsel's posi-tion at trial was not "reasonable in law and fact." TheApplicant also contends in its response that it has sup-plied all necessary financial data required by the Board'sRules and Regulations pertaining to its application andthat the "per-hour" fees it has requested are as outlinedby the Board.On October 13, 1983, the Applicant filed a secondmotion to amend application for fees and expenses inwhich it claims an additional $2,598.38 in fees and ex-penses for time spent on the original application as wellas time spent on preparing its response to the GeneralCounsel's motion to dismiss its application.Analysis and ConclusionsThe Equal Access to Justice Act provides that anagency that conducts an adversary adjudication shallaward to a prevailing party, other than the Government,certain fees and expenses incurred by that party in con-nection with that proceeding unless the adjudicative offi-cer of the agency finds that the position of the agencywas "substantially justified" or that special circumstancesmake an award unjust.2As the Board noted in Enerhaul,On September 26, 1983, the General Counsel filed a request to addcertain citations of administrative law judge decisions to its fn. 6 of itsmotion to dismiss. On October 11, 1983, the General Counsel by telegramrenewed its motion to dismiss the application on the alleged basis that theApplicant had failed to provide the General Counsel with necessary fi-nancial data pertaining to the Applicant. On October 12, 1983, the Appli-cant by telegram stated it had filed the necessary financial data with theExecutive Secretary of the Board and contends such service is sufficient,but would serve such financial data on the General Counsel if required.I There are no contentions of any special circumstances in the instantcase.134 B.E.F. MFG. CO.Inc., 263 NLRB 890 (1982), the legislative history of theEqual Access to Justice Act characterized "substantiallyjustified" as a test of reasonableness.Based on the evidence in this case, I conclude that theposition taken by the General Counsel in the complaintproceeding was substantially justified and reasonable inlaw and fact.sIt is immaterial that the General Counselfailed to establish a prima facie case. SME Cement, Inc.,267 NLRB 763 (1983). The General Counsel presentedevidence which, if I had credited, would have constitut-ed a prima facie case of unlawful conduct on the part ofthe Applicant. For example, if Donnie Cheers' testimonyhad been credited that Supervisor Earl Ott told him inthe summer of 1982 that if the employees of the Appli-cant went on strike he would sit at the gate and take hisshotgun and pick them off one by one as they camethrough the gate, such would have constituted a threatto use violence against employees if they went on strikein violation of Section 8(aXl) of the Act. Also if the tes-timony of employees Larry Williams and Ricky Lee Wil-liams had been credited, their testimony regarding com-ments made to them by Supervisor Ott in the summer of1982 would have supported a finding of a violation ofSection 8(aX1) of the Act involving a threat that em-ployees would lose their jobs and the plant would closeif they went on strike for the Union.If employee Curtis Williams' testimony had been cred-ited where he testified that alleged Supervisor AlbertDavis had indicated that whether the Union came in ornot the Applicant was going to prolong negotiations,such would have constituted a threat of futility in havinga union at the Applicant if Davis had been found to be asupervisor within the meaning of Section 2(11) of theAct. There was sufficient indirect arguable evidence thats Having found the General Counsel's position to be substantially justi-fied, I find it unnecessary to pass on the other issues raised in the applica-tion, the motion to dismiss, and other documents filed by the Applicantand the General Counsel.Davis was a supervisor to substantially justify the Gener-al Counsel's action in litigating the issue.If discharged employee Donnie Cheers' testimony hadbeen credited that he was given permission by AssistantSupervisor Revelle on November' 10, 1982, to build thetable top he did, then that fact taken in conjunction withthe fact that Cheers served on the negotiating committeeand was then subsequently discharged would have raisedan inference that protected conduct was a "motivatingfactor" in his discharge. Such an inference would havebeen greately enhanced when coupled with the other tes-timony, detailed elsewhere in this decision, if it had beencredited. Finally, if the testimony of employee RichardHarris had been credited (he testified that Plant ManagerTom Fournier stated to him he could have preventedCheers from being discharged but that Chairman of theBoard Saul Bursk and President Max Elms wanted to getrid of Cheers because he was strong on the Union) theGeneral Counsel would have established a strong primafacie case.Accordingly, it is my opinion that the General Coun-sel's position in the instant case was "substantially justi-fied." I therefore further find that the Applicant has suf-fered no fees or expenses of litigation recoverable underthe Equal Access to Justice Act.On the foregoing findings and conclusions and on theentire record in this proceeding, and pursuant to Section102.153 of the Board's Rules and Regulations, I issue thefollowing recommended4ORDERThe application of B.E.F. Manufacturing Company,Inc., Earle, Arkansas, for attorney's fees and expensesunder the Equal Access to Justice Act is hereby denied.4 If no exceptions are filed a8 provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.135